Citation Nr: 0106234	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  00-04 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1972 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision in 
which the RO denied service connection for a left leg 
disorder.  The veteran filed a timely notice of disagreement 
and was afforded a hearing at the RO before a local hearing 
officer in March 2000.  His appeal has been perfected to the 
Board.


REMAND

The veteran and his representative contend that the veteran's 
left leg disorder was incurred in service.  Specifically, the 
veteran states that his left leg disorder stems from an in-
service training accident in April 1972, when his left leg 
was compressed under a tank gun.  The veteran maintains that 
the military misdiagnosed his left leg disorder while in 
service, and his left leg has degenerated for decades after 
his discharge.

Initially, the Board notes the veteran has identified 
treatment sources from whom some but not all records have 
been obtained including those from Todd Chapman, M.D.; John 
Noble, Jr., M.D.; and William L. Lehman, Jr., M. D.. The 
veteran also submitted letters from Dr. Noble and Dr. Lehman, 
and two left knee magnetic resonance imaging (MRI) reports 
originating from their offices, dated December 1998 and 
January 2000.  It does not appear that the RO attempted to 
obtain the treatment records from the aforementioned sources.  
Prior to making a decision in this case, all pertinent 
medical records should be reviewed. 

The Board further notes that the evidence of record contains 
medical opinions from the veteran's treating physicians, Dr. 
Lehman and Dr. Noble, stating that there may be a 
relationship between the veteran's current left leg disorder 
and his left leg injury in service.  The Board feels that the 
physicians' opinions do not provide sufficient support to 
determine service connection.  It does not appear from the 
evidence of record that the physicians reviewed the veteran's 
service medical records or other records of treatment 
pertaining to his symptoms prior to forming their opinions.  
When a medical opinion relies wholly or partially on the 
veteran's own report of his medical history, the Board is not 
bound to accept the medical conclusion, as it has no greater 
probative value than the facts as alleged by the veteran.  
See Swann v. Brown, 5 Vet.App. 229, 233 (1993).

Following a complete review of the claims folder, the Board 
finds that further development is warranted to comply with 
the provisions of the Veterans Claims Assistance Act of 2000.  
The Veterans Claims Assistance Act of 2000 provides, in 
pertinent part, that a VA examination is necessary when there 
is insufficient medical evidence to decide a claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  Furthermore, VA must make reasonable 
efforts to obtain records (including private records) that 
the veteran sufficiently identifies.  Id.

At present, private treatment records contain current 
diagnoses of a left leg disorder.  Furthermore, there is 
evidence that the veteran suffered a left leg injury in 
service.  For service connection purposes, however, the 
question remains whether the in-service trauma to the 
veteran's left leg, or any other in-service disease or injury 
to which the veteran was exposed, was the cause of his 
current left leg disorder, as claimed by the veteran.  

As noted above, treatment records have not been obtained for 
association with the claims folder from identified sources.  
Furthermore, inasmuch as there is insufficient medical 
evidence to decide the claim, the veteran has not been 
afforded a VA examination.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should obtain and associate 
with the claims file complete copies of 
the veteran's treatment records 
originating from the offices of  Dr. 
Chapman, Dr. Noble, and Dr. Lehman.  If 
the requested records are unavailable, or 
the search for such records otherwise 
yields negative results, that fact should 
be clearly documented in the veteran's 
claims folder, and the veteran and his 
representative so notified.

2.  The RO should again contact the 
veteran and ask him to identify any 
sources of information which would tend 
to show complaints, findings, treatment, 
or diagnosis of a left leg disorder, 
which have not been obtained to date, 
with special attention to sources of 
information during the period of one year 
following his discharge from service in 
1976.  These sources may include private 
medical records showing treatment of the 
claimed disability, employment physical 
examinations, fellow service personnel 
statements, or personal testimony.  All 
information obtained should be associated 
with the claims folder.

3.  After associating with the claims 
folder all available records received 
pursuant to the development requested 
above, the veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any diagnosed 
left leg disorder.  It is imperative that 
the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, to include a 
complete copy of this REMAND.  All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  Following 
examination, the physician should 
diagnose all left leg pathology.  The 
physician should render an opinion, as to 
whether it is as least as likely as not 
that any current left leg pathology is in 
any way related to the veteran's active 
military service or whether it is due to 
other causes.  Furthermore, the examiner 
should specifically consider and comment 
on the opinions of Dr. Lehman and Dr. 
Noble, which linked the veteran's current 
left leg disorder to service.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 has been 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

6.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
service connection for a left leg 
disorder on the merits, in light of all 
applicable evidence of record and all 
pertinent legal authority, to include the 
recently amended/added statutory 
provisions pertaining to VA's duty to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
all of its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

7.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
within the applicable time before the 
claims file is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


